Citation Nr: 1820781	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for kidney cancer, to include as due to exposure to herbicide agents and/or contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant



ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to August 1969 with combat service in the Republic of Vietnam.  He died in May 2017.  The appellant is his surviving spouse, and has been substituted as the claimant for the purposes of processing the above-listed claim to completion.  38 U.S.C. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran and the appellant provided testimony during a Board hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran had active service at Camp Lejeune, North Carolina from November 1967 to July 1968.

2.  The Veteran was diagnosed with renal cell carcinoma in January 2008.




CONCLUSION OF LAW

The criteria for presumptive service connection for kidney cancer are met.  
38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Appellant's Contentions

The substitute appellant, who had been married to the Veteran for 45 years when he died in May 2017, seeks entitlement to service connection for kidney cancer based on the Veteran's exposure to contaminated water at Camp Lejeune.  See January 2018 VA Form 21P-0847.  As the decision in this regard is favorable, the Board will not address the other theories of entitlement of record.

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987.  See Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (codified at 38 C.F.R. 3.307(a)(7)).  

A veteran who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. 3.307(a)(7)(iii).

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune.  The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  82 Fed. Reg. at 4,185 (codified at 38 C.F.R. § 3.309(f)).  As such, if a Veteran is diagnosed with a listed condition and had qualifying service at Camp Lejeune, then the disability is presumed to be related to service.  Id.  This presumption may only be rebutted by affirmative evidence to the contrary.  Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (codified at 38 C.F.R. pt. 3).

The amendments apply to claims received by VA on or after March 14, 2017, and claims pending before VA on that date.  They do not apply retroactively to claims previously adjudicated.  As the Veteran's claim was on appeal and still pending on March 14, 2017, the amended regulations apply.

III.  Analysis

Here, a January 2008 private treatment record reveals renal cell carcinoma of the right kidney, for which the Veteran underwent a nephrectomy.  See January 2008 private treatment record and November 2013 VA examination report.  See, e.g., 38 C.F.R. § 4.115b, Diagnostic Code 7500 (assigning a minimum 30 percent rating for removal of a kidney).

Additionally, the Veteran's military personnel records indicate the Veteran was stationed at Camp Lejeune, North Carolina from November 1967 to July 1968, or for a period lasting more than 30 days.  Thus, given the amendments to 38 C.F.R. §§ 3.307 and 3.309, the Veteran's kidney cancer is presumed to be related to his exposure to contaminated water at Camp Lejeune during his military service.  Although the November 2013 VA examiner provided a negative nexus opinion regarding this issue, it is based on an inaccurate factual premise (inadequate evidence to support a link between contaminated water exposure and renal cell cancer).  Thus, the opinion does not constitute "affirmative evidence to the contrary" to rebut the presumption of service incurrence of kidney cancer in this case, and service connection is warranted.  38 U.S.C. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.



ORDER

Service connection for kidney cancer due to exposure to contaminated water at Camp Lejeune is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


